DETAILED ACTION
This action is responsive to the application filed on April 10, 2020 and claims priority from provisional application 62/833,325 filed on April, 12 2019.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Drawings 
The drawings filed on April 10, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated September 22, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Claim Objections
Claim 5 is objected to because of the following informalities:  The limitation recites “…the named target object” There is no “named target object” previously mentioned in the language, instead amend the language as follow “…the  target object”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 10, 12, 14-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boniecki (US Pub. No. 2019/0034319).
  	With respect to claim 1, Boniecki teaches a computer-implemented method, comprising:  	communicatively coupling an application programming interface (API) to an agent embedded in a video game, the video game including a plurality of in-game objects that are native to the video game, and the agent being managed as an in-game object of the video game (see abstract, system for testing an application or a game build. See paragraph [0057] and figure 3 (and related paragraphs) the agent 207 runs on the platform as an individual background process. The agent 207 is embedded into the application under test (depending on the developer needs or convenience). See paragraph [0060] and figure 2 (and related paragraphs), application under test 201 having a rendering engine 202 including a microservice 203 that executes API interface/methods for communicating between the test framework and the rendering engine).  	   	executing a test script by a processor, the test script when executed causing the processor to control the agent via the API to induce gameplay and interrogate one or more target objects selected from the plurality of in-game objects native to the video game (see paragraphs [0067]-[0068], the Test Management Module 306 is configured for maintaining user's automated scenarios in the GTF (i.e. gameplay data).  Each tested application has own storage space where user can upload own automated scenarios via GUI. The GTF validate structure of the script, check for potential errors and exposes tests for test execution module. The Test Execution Module 309 is configured for starting of the execution of test scenario starting from launching the Agent and tested application, trough proceeding accordingly to the actions designed via test developer in the automated scenario. See paragraphs [0086], [0091], at block 501 the user logs into system. The log in is after registration. The user selects the mobile device from which the test is executed, the game or application to be tested, the device on which the tested game or application runs and the test script (scenario)).  	receiving, by the processor, video game data indicating a behavior of the one or more target objects during the gameplay (see paragraphs [0045], [0069], the system then provides the tester the option to use and/or manipulate the object properties in order to test the game/items. The tester can, for example, activate commands on the object properties for monitoring behavior of the object properties. The tester can also move the object from one position to the other. See figure 5 and paragraphs [0091]-[0095], at block 525 the back end launches the agent on the device and starts the execution of the test script that simulate the behavior (i.e. input) of the game. At block 530 the communication between the RAT server and the agent is establish. In some embodiments, from this point onward all of the communication between test on backend and RECAS is through RAT. At block 535 Backend asks RECAS to launch the tested application on the device. The agent starts the game or application. At block 540 the game or the application is executed according to the script by sending commands to RECAS to control and test the application. At block 545 which occurs when the script ends, a report is generated and is sent to the user via the front end (i.e. receiving result/behavior of the script execution)) and  	evaluating, by the processor, performance of the video game based on the received video game data (see paragraphs [0036]-[0042], the reports may contain the 
  	With respect to claim 2, Boniecki teaches wherein the test script when executed causes the agent to generate an input directed to a target object and capture data indicating a response of the corresponding target object to the input (see paragraph [0069], the App1-Test State Correlation Module 310 is configured for conducting ongoing correlation of detected states, gaming behavior and application logs with the state of the testing process in the aspect of time and detected events. The game status is critical information for the analyzer. The App1-Test State Correlation Module 310 evaluates and compares the effect of stimulation (testing stage) in the game with the expected response (testing stage), which is saved in the test scenario).With respect to claim 5, Boniecki teaches wherein the test script names a target object in the video game and causes the agent to manipulate or interrogate the named target object (see paragraphs [0008], [0043]-[0045], [0047], the term object property refers herein to an element in a game or an application that can be referred to and manipulated by the operating system typically as a result of scenario in a game or an application caused by an interaction of the user.  Examples of such object properties are visibility on a screen/scene, size, position (x/y coordinates or x, y, z coordinates in 3d environment), clickability and touchability. See paragraph [0077], the main data includes screen ID or name, its physical and virtual size in pixels, JSON/DOM like structures are sent in the response of the request, building the topology of the screen under test.  The function extracts the selected object properties from the scene and may also extract properties associated with the extracted object properties. It is up to developer integrating RECAS into the application what kind of objects/elements/components are extracted or not.  In other words, as an example, the developer can decide to expose all buttons available on the scene and not extract all text boxes).  	With respect to claim 10, Boniecki teaches wherein the API controls the agent to simulate gameplay on a plurality of gaming platforms (see paragraph [0091], at block 525 the back end launches the agent on the device and starts the execution of the test scripts that simulate the behavior of the game).  	With respect to claim 11, Boniecki teaches a video game testing system communicatively coupled to a game engine, the video game testing system comprising:  	a processor (see figures 1-2, device including hardware (e.g. processor and/or memory) and   	a non-transitory computer readable storage medium storing a test script and computer program code that are executable by the processor, the computer program code when executed by the processor causing the processor to (see figures 1-2, device including hardware (e.g. processor and/or memory):   		execute the test script to test gameplay of a video game in the game   	engine, the video game including a plurality of in-game objects that are   	native to the video game and an agent that is embedded in the video game   	as an in-game object and controllable from outside the video game to drive     	actions in the video game based on the execution of the test script (see paragraphs [0067]-[0068], the Test Management Module 306 is configured for maintaining user's automated scenarios in the GTF (i.e. gameplay data).  Each tested application has own storage space where user can upload own automated scenarios via GUI. The GTF validate structure of the script, check for potential errors and exposes tests for test execution module. The Test Execution Module 309 is configured for starting of the execution of test scenario starting from launching the Agent and tested application, trough proceeding accordingly to the actions designed via test developer in the automated scenario. See paragraphs [0086], [0091], at block 501 the user logs into system. The log in is after registration. The user selects the mobile device from which the test is executed, the game or application to be tested, the device on which the tested game or application runs and the test script (scenario)).  		receive, via the agent, video game data indicating responses of the   	video game to the actions driven by the agent  (see abstract, system for testing an application or a game build. See paragraph [0057] and figure 3 (and related paragraphs) the agent 207 runs on the platform as an individual background process. The agent 207 is embedded into the application under test (depending on the developer needs or convenience). See paragraph [0060] and figure 2 (and related paragraphs), application under test 201 having a rendering engine 202 including a microservice 203 that executes API interface/methods for communicating between the test framework and the rendering engine. See paragraph [0069], the App1-Test State Correlation Module 310 is configured for conducting ongoing correlation of detected states, gaming behavior and application logs with the state of the testing process in the aspect of time and detected events. The game status is critical information for the analyzer. The App1-Test State Correlation Module 310 evaluates and compares the effect of stimulation (testing stage) in the game with the expected response (testing stage), which is saved in the test scenario) and   		store the received video game data (see paragraphs [0045], [0069], the system then provides the tester the option to use and/or manipulate the object properties in order to test the game/items. The tester can, for example, activate commands on the object properties for monitoring behavior of the object properties. The tester can also move the object from one position to the other. See figure 5 and paragraphs [0091]-[0095], at block 525 the back end launches the agent on the device and starts the execution of the test script that simulate the behavior (i.e. input) of the game. At block 530 the communication between the RAT server and the agent is establish. In some embodiments, from this point onward all of the communication At block 540 the game or the application is executed according to the script by sending commands to RECAS to control and test the application. At block 545 which occurs when the script ends, a report is generated and is sent to the user via the front end (i.e. receiving result/behavior of the script execution)).  	With respect to claim 12, Boniecki teaches wherein the test script includes one or more commands that call an application programming interface (API) communicatively coupled to the agent to control the agent (see abstract, system for testing an application or a game build. See paragraph [0057] and figure 3 (and related paragraphs) the agent 207 runs on the platform as an individual background process. The agent 207 is embedded into the application under test (depending on the developer needs or convenience). See paragraph [0060] and figure 2 (and related paragraphs), application under test 201 having a rendering engine 202 including a microservice 203 that executes API interface/methods for communicating between the test framework and the rendering engine).    	With respect to claim 14, Boniecki teaches wherein execution of the computer program code further causes the processor to generate a visual representation of the stored video game data (see paragraph [0031], By using such a solution the external system provides interaction (downloading information about the game status) and dynamic adaptation of tests to the data displayed on the screen. See figure 5, at block 545 a report is generated and sent to a user via the front end (i.e. visual representation of game data)).With respect to claim 15, Boniecki teaches wherein execution of the computer program code further causes the processor to evaluate a performance of the video game based on the received video game data (see paragraphs [0036]-[0042], the reports may contain the following information: General information about launched scenario, used device, time interval, test status with detailed information about failure reason, and platform Screenshots which are the basis for assessing the correctness of the displayed content for, among others, localization tests or verification of graphic-display correctness by the tester, Performance metrics statistics in the summarized form (median, average) is the basis for reports comparing resource consumption for the same scenarios in different types of devices, or different versions of build for a given application. Performance interactive graph showing consumption of the system resources by the tested application over time and annotations. A crash log file which is a grabbing module that ensures coupling with the operating system and detection of crashes/core dump after restarting the application. Log files according to level of logging. Last step detection which returns the last screen name achieved during test execution, useful to find potentially weak points of tested application. One other technical problem is how to provide to the tester control over the objects that are tested).  	With respect to claims 17 and 20, the claims are directed to a system that corresponds to the method recited in claims 1 and 10, respectively (see the rejection of claims 1 and 10 above; wherein Boniecki also teaches such medium in figure 2 (e.g. hardware 206)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boniecki (US Pub. No. 2019/0034319) in view of Gong et al. (US Pub. No. 2018/0173614 – hereinafter Gong).
  	With respect to claim 3, Boniecki is silent to disclose wherein the test script when executed causes the agent to generate an input directed to a target object and capture data indicating a behavior of one or more other in-game objects after the input.  	However, in an analogous art, Gong teaches wherein the test script when executed causes the agent to generate an input directed to a target object and capture data indicating a behavior of one or more other in-game objects after the input (see figure 4 and paragraphs [0044], [0058], the host computing device 102 may play back the object-based test script 516 to test the application 206 on a test Examiner notes: reading the script having command/action (i.e. inputs) for a target object and capturing behavior of the objects).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Boniecki’s teaching, which set forth a system for testing an application or a game build on top of a rendering engine, the system comprises an agent configured for running on a first computing device, the first computing device is configured for running the game or said application, a test framework installable on a second computing device, the test framework is configured for receiving one or more instructions related to a test of said game or the application from a user, by generating an input directed to a target object and capture data indicating a behavior of one or more other in-game objects after the input as suggested by Gong, as Gong would provide a mechanism for testing application/games on a test computing device that it could be different from the test computing device that was used to record the object-based test script (see paragraph [0058]).  	With respect to claim 8, Boniecki is silent to disclose further comprising:  	recording gameplay actions performed by a video game tester playing the video game; and  	creating the test script based on the recorded gameplay actions.  	However, in an analogous art, Gong teaches further comprising:  	recording gameplay actions performed by a video game tester playing the video game (see paragraph [0002], testing system can record a script describing user inputs to the application. See paragraph [0006] and figure 2, recording an object-based test script that may be executed by a computing device. See paragraph [0033], the host computing device 102 may execute a method 300 for recording an object-based test script. Furthermore, see paragraphs [0041], [0044], [0056], [0058], [0062]) and  	creating the test script based on the recorded gameplay actions (see paragraph [0013], additionally, compared to programmatic test scripting, the system 100 may improve efficiency by allowing script recording, and may be usable to test computing devices 104 that support different scripting environments (e.g., test computing devices 104 with different underlying operating systems and/or user interface frameworks. Furthermore, see paragraphs [0041], [0044], [0056], [0058], [0062]).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Boniecki’s teaching, which set forth a system for testing an application or a game build on top of a rendering engine, the system comprises an agent configured for running on a first computing device, the first computing device is configured for running the game or said application, a test framework installable on a second computing device, the test framework is configured for receiving one or more instructions related to a test of said game or the application from a user, by recording gameplay actions and generating a test script based on those gameactions as suggested by Gong, as Gong would provide a mechanism for testing application/games on a test computing device that it could be different from the test computing device that was used to record the object-based test script (see paragraph [0058]).With respect to claim 16, the claim is directed to a system that corresponds to the method recited in claim 8, respectively (see the rejection of claim 8 above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boniecki (US Pub. No. 2019/0034319) in view of Mompoint et al. (US Pat. No. 9,104,814 – hereinafter Mompoint).
   	With respect to claim 4, Boniecki is silent to disclose wherein evaluating the performance of the video game comprises:  	comparing the behavior of the one or more target objects to an expected behavior; and  	output a result of the comparison.  	However, in an analogous art, Mompoint teaches wherein evaluating the performance of the video game comprises:  	comparing the behavior of the one or more target objects to an expected behavior (see abstract, the generated test commands may be executed and test results may be obtained. The obtained test results may be compared with expected results corresponding to the test cases for verification. See figure 1 and column 4 lines 35-45, the integrated testing may be driven by test cases with test inputs simulating user actions. Test commands for testing virtual space functionalities implemented on client computing platforms and for testing server components facilitating the virtual space may be generated based on the test inputs. The test commands may be executed on the client computing platforms and/or virtual space servers. Test results may be obtained and compared with expected results for verification in response to the execution of the and  	output a result of the comparison (see column 3 line 59 - column 4 line 5, verification module may be configured to obtain expected test results and to verify whether the test results obtained by the test-result module match the expected test results. For a given test case, expected test result(s), or golden results, may be specified by the developer of the test system, tester of the virtual space, quality assurance personnel of the virtual space, provider of the virtual space, and/or any other entities related to the test system. Based on the obtained expected test results for the test case, the verification module may verify the test results obtained by the test-result module by comparing the test results with the obtained expected test results.  In cases where the test results for the corresponding test case do not match the expected test results, the verification module 114 may be configured to generate error messages. Furthermore, see column 11 lines 17-41).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Boniecki’s teaching, which set forth a system for testing an application or a game build on top of a rendering engine, the system comprises an agent configured for running on a first computing device, the first computing device is configured for running the game or said application, a test framework installable on a second computing device, the test framework is configured for receiving one or more instructions related to a test of said game or the application from a user, by comparing the behavior of the one or more target objects to an expected behavior as suggested by Mompoint, as Mompoint would .

Claims 6, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boniecki (US Pub. No. 2019/0034319) in view of Datta (US Pub. No. 2018/0276111).
  	With respect to claim 6, Boniecki is silent to disclose wherein the test script includes a simple query expression specifying one or more properties of a target object, and wherein the API is configured to parse the simple query expression to determine the target object based on the specified one or more properties and cause the agent to interrogate the determined target object.   	However, in an analogous art, Datta teaches wherein the test script includes a simple query expression specifying one or more properties of a target object, and wherein the API is configured to parse the simple query expression to determine the target object based on the specified one or more properties and cause the agent to interrogate the determined target object (see paragraphs [0037], [0056], a mock service includes one or more executable files that define operative functionality of the mock service.  An executable file may include any computer readable, interpretive, or executable file types (e.g., source, object, machine, template, script, feed, and the like) containing one or more programmable languages (e.g., assembly, C, C#, C++, java, JavaScript, SQL, Perl, PHP, and the like). For example, a mock service may include an executable file that defines the operative functionality of service ports, authentication and verification logic for requests, message response generation,   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Boniecki’s teaching, which set forth a system for testing an application or a game build on top of a rendering engine, the system comprises an agent configured for running on a first computing device, the first computing device is configured for running the game or said application, a test framework installable on a second computing device, the test framework is configured for receiving one or more instructions related to a test of said game or the application from a user, by using simple query expression specifying one or more properties of a target object as suggested by Datta, as Datta would provide a step to define the operative functionality for a target object during the testing procedure.   	With respect to claim 9, Boniecki is silent to disclose wherein the test script is written by a video game tester, and wherein the method further comprises receiving the test script from the video game tester.  	However, in an analogous art, Datta teaches wherein the test script is written by a video game tester, and wherein the method further comprises receiving the test script from the video game tester (see paragraph [0038], a developer may view, edit, save, and create executable files for a service component within the GUI 120. The file tabs 115 in the lower portion of the GUI 120 may be representative of the executable files of a selected service component in the service component list 104. The text editor below the script tabs 115 may allow a developer to create, by way of programmable   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Boniecki’s teaching, which set forth a system for testing an application or a game build on top of a rendering engine, the system comprises an agent configured for running on a first computing device, the first computing device is configured for running the game or said application, a test framework installable on a second computing device, the test framework is configured for receiving one or more instructions related to a test of said game or the application from a user, by receiving test script written by a video game tester, as suggested by Datta, as Datta would provide a step to implement and allow a developer to create, by way of programmable computer code, functionality of a service component.  	With respect to claim 13, the claim is directed to a system that corresponds to the method recited in claim 6, respectively (see the rejection of claim 6 above).  	With respect to claim 18, the claim is directed to a medium that corresponds to the method recited in claim 6, respectively (see the rejection of claim 6 above).  	 
Additional Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boniecki (US Pub. No. 2019/0034319) in view of Peterson et al. (US Pub. No. 2012/0204153).
  	With respect to claim 9, Boniecki is silent to disclose wherein the test script is written by a video game tester, and wherein the method further comprises receiving the test script from the video game tester.  	However, in an analogous art, Peterson teaches wherein the test script is written by a video game tester, and wherein the method further comprises receiving the test script from the video game tester (See paragraph [0017], during operation of the system, the testing framework selects one of the test scripts (such as in response to tester/user input to initiate a test run. See paragraph [0049], a user such as a software tester or developer may enter commands and information into computer system 402 through input devices such as a keyboard 427 and a pointing device or mouse 429. See paragraph [0058], memory 324 is shown to store one or more test scripts 630 that may each define a test to be run within the testing farm 660 to stability or otherwise test video game software 664, 674. The test scripts 630 may be generated by a tester via testing GUI 621 or written elsewhere and stored in memory 324 (e.g., loaded over a network from other computers (not shown)). The test scripts 630 may be written once and interpreted by the testing framework 640 to test against any of the game platforms 662, 672. The testing framework 640 also includes a scripting system 644 that may perform this interpretation function to process the scripts 630 and issue test instructions in messages on link 650 to hub server 350, which uses hub application 354 to reformat the test messages and send them via links 668, 678 to game platforms 662, 672).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Boniecki’s 

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   	Examiner recommends amending dependent claims 7 and 19 for better definition of the invention “…wherein the API is configured to identify any instance of the target object in the video game based on the specified properties and cause the agent to interrogate one or more of the identified instances without requiring a video game tester to know an object’s name or its location in the video game.”

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192